              Case: 20-10390    Document: 00515544824         Page: 1   Date Filed: 08/28/2020
ORIGINAL
CTJ      Case 4:19-cv-00706-A Document 51 Filed 08/28/20 Page 1 of 1 PageID 716

                                                              By TamaraEllis at 4:12 pm, Aug 28, 2020

                               United States Court of Appeals
                                           FIFTH CIRCUIT
                                        OFFICE OF THE CLERK
          LYLE W. CAYCE                                                        TEL. 504-310-7700
          CLERK                                                             600 S. MAESTRI PLACE,
                                                                                    Suite 115
                                                                           NEW ORLEANS, LA 70130

                                       August 28, 2020


         Ms. Karen S. Mitchell
         Northern District of Texas, Fort Worth
         United States District Court
         501 W. 10th Street
         Room 310
         Fort Worth, TX 76102

                No. 20-10390      Carren Stratford, et al v. Thyssenkrupp
                                  Elevator Corp., et al
                                  USDC No. 4:19-CV-706 -A
                                  USDC No. 4:20-CV-289
                                  USDC No. 4:19-CV-706


         Dear Ms. Mitchell,
         Enclosed is a copy of the judgment issued as the mandate.


                                            Sincerely,
                                            LYLE W. CAYCE, Clerk


                                            By: _________________________
                                            Renee S. McDonough, Deputy Clerk
                                            504-310-7673
         cc w/encl:
              Mr. Frank L. Branson III
              Mr. Andrew W. Guthrie
              Ms. Anne McGowan Johnson
              Mr. Jason Neal Jordan
              Mr. Kern Allen Lewis I
              Mr. Alan L. Rucker
              Mr. Seth Allen Sloan
              Mr. Michael Charles Smith
